Citation Nr: 0427740	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for a skin disorder, 
excluding pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from March 1974 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran's claims were previously before the Board, and in 
a February 2004 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The Board notes that in March 2003, the veteran perfected an 
appeal for the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As service connection 
was granted for PTSD in April 2004, that issue is no longer 
on appeal before the Board. 


FINDINGS OF FACT

1.  The veteran is not shown to have an eye disorder that is 
etiologically related to active service. 

2.  The veteran is not shown to have a skin disorder, 
excluding pseudofolliculitis barbae, that is etiologically 
related to active service. 


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A skin disorder, excluding pseudofolliculitis barbae, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 2003 statement of the case and a 
supplemental statement of the case issued in April 2004, the 
RO notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In November 2001 and March 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2001 VCAA letter was issued to the veteran prior to 
the initial July 2002 RO decision.  As such, the Board finds 
that there was no defect as to the timing of VCAA notice and 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board notes that a congenital or developmental defect, 
such as refractive error of the eye, is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Eye disorder

The veteran contends that he has an eye disorder that was 
incurred during active service.  He maintains that he first 
developed an eye problem during active service when he was 
treated for a bacterial infection in his eyes and has had 
problems with his eyes since that time.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disorder, at the 
veteran's September 1999 VA examination, he complained of 
watery eyes.  Following an examination he was diagnosed with 
ocular hypertension and compound myopic astigmatism of both 
eyes.  In January 2002, he was diagnosed with myopic 
astigmatism of the right eye, left simple myopia with 
presbyopia bilaterally, and suspected glaucoma.  Finally, in 
at his March 2004 VA examination, the veteran complained of 
floating spots in his eyes and a constant feeling of pressure 
behind his eyes.  He was ultimately diagnosed with bilateral 
refractive error, benign vitreous floaters, and dry eye 
syndrome without keratopathy in both eyes.  Glaucoma was also 
suspected in both eyes secondary to history of mildly 
elevated intra-ocular pressures although those pressures were 
within normal limits at the time of the examination.  As for 
the claimed feeling of pressure behind the eyes, the examiner 
found no ocular etiology and indicated that it was likely due 
to sinusitis.  The examiner stated that the veteran's eye 
condition was not likely related to service.

With respect to an in-service eye disorder, service medical 
records reflect that in January 1977, the veteran complained 
of swelling and watery eyes for three days.  On examination, 
his pupils were responsive to light and a small sty was found 
under the left upper eyelid.  The impression was a bacterial 
disorder.  A subsequent treatment record noted that the 
veteran complained of blurred vision for 2 weeks.  No foreign 
bodies were found, but mild drainage was noted.  A November 
1977 report included complaints of eye strain and dizzy 
spells.  On examination, the veteran's vision was 20/40 in 
the right eye and 20/30 in the left without glasses.  The 
impression was that the veteran had mild allergic 
conjunctivitis.  In December 1977, the veteran was observed 
with white mucous in the corner of his eyes.  At separation 
in February 1978, the veteran's vision was noted as being 
20/25 bilaterally for distance.  

While the evidence includes treatment for a possible 
bacterial infection of the eyes during service, there is no 
evidence that the veteran has a current eye disorder that is 
etiologically related to active service.  On recent 
examination, the veteran has been diagnosed with ocular 
hypertension, compound myopic astigmatism, left simple myopia 
with presbyopia bilaterally, suspected glaucoma, bilateral 
refractive error, benign vitreous floaters, and dry eye 
syndrome without keratopathy in both eyes.  Both the 
September 1999 and January 2002 VA examiners failed to opine 
as to the etiology of the veteran's disorders.  However, the 
March 2004 examiner concluded that the veteran's eye 
condition was "not likely" related to active service.  As 
such, the only opinion offered with regard to the etiology of 
the veteran's eye disorders is that of the March 2004 VA 
examiner who concluded that they were not related to the his 
military service.  

Absent evidence linking any of the veteran's current eye 
disorders to active service, service connection is not 
warranted.  To the extent that the veteran contends that he 
has an eye disorder that is related to active service, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (19920; see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.  Skin disorder

The veteran contends that he has a skin disorder that is 
related to active service.  He maintains that he regularly 
develops rashes on his back, neck, torso, and legs that 
require medication and that these rashes began during active 
service. 

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disorder, at his 
September 1999 VA examination, the veteran complained of 
intermittent pruritus on the legs, torso, arms, and face.  He 
was diagnosed with angioedema and urticaria.  During VA 
outpatient treatment in July 2000, the veteran was diagnosed 
with dermatitis of undetermined origin.  At his January 2002 
VA examination, the veteran was diagnosed with dyschroia due 
to postinflammatory hyperpigmentation, mild folliculitis, and 
lichen simplex chronicus.  No angioedema with urticaria was 
found on examination.   

At his March 2004 VA examination, the veteran reported that 
he was bitten by a bug on the arm during active service that 
caused swelling.  He stated that since that time, his body 
itched whenever he became exposed to the sun.  He also 
reported that the itching was associated with a rash.  
Following an examination, the veteran was diagnosed with mild 
xerosis.  

With respect to an in-service disorder, service medical 
records reflect that in August 1974 the veteran had a rash on 
his right arm that was "lumpy" and itchy around the elbow.  
In August 1976, the veteran was diagnosed with fungus on his 
feet.  It was noted as "athletes foot, pseudo.  At 
separation in February 1978, the veteran's skin was noted as 
being "normal."  

While the evidence includes diagnoses of a right arm rash and 
foot fungus during active service, there is no evidence that 
the veteran has a skin disorder, excluding pseudofolliculitis 
barbae, that is etiologically related to active service.  On 
recent examination, the veteran has been diagnosed with 
dyschroia due to postinflammatory hyperpigmentation, lichen 
simplex chronicus, and mild xerosis.  The examiner opined 
that it was "not related to service."  The January 2002 VA 
examiner opined that the despite the fact that no angioedema 
with urticaria was found on examination, the veteran's 
reported history of the disorders was "not at least as 
likely" related to his active service.  In addition, the 
March 2004 VA examiner concluded that the veteran's xerosis 
was noted related to active service.  

Absent evidence linking any of the veteran's current skin 
disorders to active service, service connection is not 
warranted.  To the extent that the veteran contends that he 
has a skin disorder that is related to active service, he is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
supra. 

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for an eye disorder is denied. 

Service connection for a skin disorder, to exclude 
pseudofolliculitis barbae, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



